Per Curiam.
The facts in this case are the same as in Goodnow v. Stryker, 61 Iowa, 261, and following that case the judgment of the district court must be affirmed. There are members of the court who think the cited case was incorrectly decided, but under the well-settled rule of stare decisis they think we must adhere thereto, especially so because of the many peculiar facts and many cases which have been determined by this court based on the subject matter upon which this action is grounded. Affirmed.